—Appeal by the defendant from a judgment of the County Court, Orange County (Colabella, J.), rendered April 6, 1994, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The general rule is that where conflicting expert testimony is presented, the question of whether or not the defendant suffered from a mental disease or defect at the time of the commission of the crime is primarily for the trier of fact, who has the right to accept or reject the opinion of any expert (see, People v Yong Ho Han, 200 AD2d 780; People v Hamilton, 186 AD2d 581; People v Hull, 162 AD2d 550). The trier of fact’s determination will be set aside if there is a “serious flaw” in the testimony of the People’s experts (People v Mainville, 59 AD2d 809). Where, as here, the defendant has failed to establish that there was such a flaw, the jury’s determination of sanity will not be disturbed (see, People v Yong Ho Han, supra; People v Hull, supra; People v Enchautegui, 156 AD2d 461; People v Amaya, 122 AD2d 888).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Bracken, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.